DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in application
Claim Objections
Claims 21 and 34 are objected to because of the following informalities:  Claims 21 and 34 do not end with a period.  However, each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. No. 11,376,246 B2 in view of Norsworthy et al. (Clin Cancer Res 2019;25:3205-9) and Pollyea et al. (haematologica, 2013; 98(4), 591-596). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. No. 11,376,246 B2 are drawn to a method of treating a patient diagnosed with acute myeloid leukemia (AML) having an IDH1 mutation, the method comprising administering to the patient in need thereof a total of 150 mg of the compound of Formula (1) twice per day (BID). The claims of the instant application are drawn to a method of treating an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test, comprising the step of administering to the patient in need thereof 150 mg of Compound 1 of given formula twice daily as a single agent until disease progression or unacceptable toxicity. 
The Patent does not disclose that the IDH1 mutation is detected by an FDA-approved test, and that the treatment is until disease progression or unacceptable toxicity. 
However, Norsworthy et al. disclose the treatment of adults with relapsed or refractory acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation which can be detected by an FDA-approved test (see abstract). And, Pollyea et al. disclose that acute myeloid leukemia can be treated in a patient until disease progression or unacceptable toxicity (see abstract).
Thus, it is obvious to treat an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., comprising administering to the patient 150 mg of Compound 1 of given formula twice daily, and until disease progression or unacceptable toxicity as disclosed by Pollyea et al. Thus, the instant claims 21-40 are seen to be obvious over claims 1-10 of U.S. No. 11,376,246 B2.


Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. No. 11,013,733 B2 in view of Norsworthy et al. (Clin Cancer Res 2019;25:3205-9) and Pollyea et al. (haematologica, 2013; 98(4), 591-596). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. No. 11,013,733 B2 are drawn to a method of treating a patient diagnosed with a form of cancer characterized by an IDH1 mutation selected from the group consisting of R132G, R132S and R132L, the method comprising orally administering 150 mg BID of Compound 1 of given formula, or pharmaceutically acceptable salt thereof, to the patient in need thereof. The Patent claims also recite that the cancer can be acute myeloid leukemia AML). The claims of the instant application are drawn to a method of treating an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test, comprising the step of administering to the patient in need thereof 150 mg of Compound 1 of given formula twice daily as a single agent until disease progression or unacceptable toxicity. 
The Patent does not disclose that the IDH1 mutation is detected by an FDA-approved test, and that the treatment is until disease progression or unacceptable toxicity. 
However, Norsworthy et al. disclose the treatment of adults with relapsed or refractory acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation which can be detected by an FDA-approved test (see abstract). And, Pollyea et al. disclose that acute myeloid leukemia can be treated in a patient until disease progression or unacceptable toxicity (see abstract).
Thus, it is obvious to treat an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., comprising administering to the patient 150 mg of Compound 1 of given formula twice daily, and until disease progression or unacceptable toxicity as disclosed by Pollyea et al. Thus, the instant claims 21-40 are seen to be obvious over claims 1-12 of U.S. No. 11,013,733 B2.

Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. No. 11,013,734 B2 in view of Norsworthy et al. (Clin Cancer Res 2019;25:3205-9) and Pollyea et al. (haematologica, 2013; 98(4), 591-596). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. No. 11,013,734 B2 are drawn to a method of treating acute myeloid leukemia (AML) in patients with an isocitrate dehydrogenase-1 (IDH1) mutation, the method comprising steps of: a. isolating and purifying DNA from a sample obtained from a patient; b. detecting an IDH1 mutation in the DNA from the sample; and c. administering to the patient with the IDH1 mutation 150 mg of olutasidenib (i.e.;  Compound 1) twice daily in a pharmaceutically acceptable composition. The claims of the instant application are drawn to a method of treating an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test, comprising the step of administering to the patient in need thereof 150 mg of Compound 1 of given formula twice daily as a single agent until disease progression or unacceptable toxicity. 
The Patent does not disclose that the IDH1 mutation is detected by an FDA-approved test, and that the treatment is until disease progression or unacceptable toxicity. 
However, Norsworthy et al. disclose the treatment of adults with relapsed or refractory acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation which can be detected by an FDA-approved test (see abstract). And, Pollyea et al. disclose that acute myeloid leukemia can be treated in a patient until disease progression or unacceptable toxicity (see abstract).
Thus, it is obvious to treat an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., comprising administering to the patient 150 mg of Compound 1 of given formula twice daily, and until disease progression or unacceptable toxicity as disclosed by Pollyea et al. Thus, the instant claims 21-40 are seen to be obvious over claims 1-13 of U.S. No. 11,013,734 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 34, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ashwell et al. (WO 2016/044789 Al) in view of Wu et al. (US 20170157132 A1), Norsworthy et al. (Clin Cancer Res 2019;25:3205-9) and Pollyea et al. (haematologica, 2013; 98(4), 591-596). 
Claim 21 is drawn to a drawn to a method of treating an adult patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test, comprising the step of administering to the patient in need thereof 150 mg of Compound 1 of given formula twice daily as a single agent until disease progression or unacceptable toxicity. 
Ashwell et al. disclose inhibitors of mutant isocitrate dehydrogenase (mt-IDH) proteins with neomorphic activity that are useful in the treatment of cell-proliferation disorders and cancers and having a given Formula: (I) (see abstract).  Furthermore, Ashwell et al. disclose that Isocitrate dehydrogenases (IDHs) are enzymes that participate in the citric acid cycle (cellular metabolism), and that they catalyze the oxidative decarboxylation of isocitrate to 2-oxoglutarate (i.e., α-ketoglutarate, α-KG) (see page 1, [0002]).  Also, Ashwell et al. disclose that there are three isoforms within the IDH family. IDH-1, expressed in the cytoplasm and peroxisome, IDH-2, localized in the mitochondria, both utilize NADP+ as the cofactor and exist as homodimers. IDH-3 is localized in mitochondrial matrix and utilizes NAD+ as a cofactor and exists as tetramer. Mutations in IDH-1 (cytosolic) and IDH-2 (mitochondrial) have been identified in various diseases or disorders including glioma, glioblastoma multiforme, paraganglioma, supratentorial primordial neuroectodermal tumors, acute myeloid leukemia (AML), prostate cancer, thyroid cancer, colon cancer, chondrosarcoma, cholangiocarcinoma, peripheral T-cell lymphoma, and melanoma ((see page 1, [0002]).  In addition, Ashwell et al. disclose that effective dosage amounts of the disclosed compounds, when used for the indicated effects, range from about 0.5 mg to about 5000 mg of the disclosed compound as needed to treat the condition (see page 19, [0085]).  Furthermore, Ashwell et al. disclose that compositions for in vivo or in vitro use can contain about 0.5, 5, 20, 50, 75, 100, 150, 250, 500, 750, 1000, 1250, 2500, 3500, or 5000 mg of the disclosed compound, or, in a range of from one amount to another amount in the list of doses (see page 19, [0085]).  
Also, Ashwell et al. disclose that their method involves administering to a patient in need thereof an effective amount of the compositions or compounds of Formula I (see page 16, [0069]). In addition, Ashwell et al. disclose that examples of a mutant IDH protein having a neomorphic activity are mutant IDH1 and mutant IDH2. A neomorphic activity associated with mutant IDH1 and mutant IDH2 is the ability to produce 2-hydroxyglutarate (2-HG neomorphic activity), specifically R-2- HG (R-2-HG neomorphic activity). Mutations in IDH 1 associated with 2-HG neomorphic activity, specifically R-2-HG neomorphic activity, include mutations at residues 97, 100, and 132, e.g. G97D, R100Q, R132H, R132C, R132S, R132G, R132L, and R132V. Mutations in IDH2 associated with 2-HG neoactivity, specifically R-2-HG neomorphic activity, include mutations at residues 140 and 172, e.g. R140Q, R140G, R172K, R172M, R172S, R172G, and R172W (see page 19, [0070]).
Furthermore, Ashwell et al. disclose that one therapeutic use of the compounds or compositions of the present invention which inhibit mt-IDH is to provide treatment to patients or subjects suffering from cell proliferative diseases and cancers including, without limitation, glioma, glioblastoma multiforme, paraganglioma, supratentorial primordial neuroectodermal tumors, acute myeloid leukemia (AML), prostate cancer, thyroid cancer, colon cancer, chondrosarcoma, cholangiocarcinoma, peripheral T-cell lymphoma, melanoma, intrahepatic
cholangiocarcinoma (IHCC), myelodysplastic syndrome (MDS), myeloproliferative disease
(MPD), and other solid tumors (see page 17, [0072]).  In addition, Ashwell et al. disclose that the administration of the disclosed compounds can be accomplished via any mode of administration for therapeutic agents, and that these modes include systemic or local administration such as oral, nasal, parenteral, transdermal, subcutaneous, vaginal, buccal, rectal or topical administration modes (see page 17, [0074]).
Also, Ashwell et al. disclose the mutant isocitrate dehydrogenase (mt-IDH) inhibitor referred to by Applicant as compound 1 and that is administered in Applicant’s method to   
treat the form of cancer characterized by an IDH1 mutation selected from the group consisting of R132G, R132S and R132L (see page 92, Example 25, compound I-13).  Ashwell et al.’s compound (I-13) is named (S)-5-((l-(6-chloro-2-oxo-l,2-dihydroquinolin-3-yl)ethyl)amino)-l-methyl-6-oxo-l,6-dihydropyridine-2-carbonitrile (see page 92, Example 25, compound I-13), and is also named 2-Pyridinecarbonitrile, 5-[[(1S)-1-(6-chloro-1,2-dihydro-2-oxo-3-
quinolinyl)ethyl]amino]-1,6-dihydro-1-methyl-6-oxo- and has a Cas # of 1887014-12-1.
In addition, Ashwell et al. disclose that results in a bioassay of the illustrative compounds of Formula I in for the inhibition of IDH1-R132H, IDH1-R132C, IDH1-MS-HTC1 16-R132H, and IDHl-MS-HTCl 16-R132C (see page 108, Table 6).  Also, Ashwell et al. disclose that their compound I-13 (i.e.; compound 1) inhibits IDH1-R132H, IDH1-R132C, IDH1-MS-HTC1 16-R132H, and IDHl-MS-HTCl 16-R132C (see page 108, Table 6).  
The difference between Applicant’s claimed method and the method taught by Ashwell et al. is that Ashwell et al. do not disclose that the 150 mg is administered BID (twice daily).
Wu et al. disclose methods and compositions for treating cancers in patients carrying an IDH1 mutation or IDH2 mutation (see abstract).  Furthermore, Wu et al. disclose methods for treating a malignancy comprise administering an IDH1 inhibitor or an IDH2 inhibitor in combination with one or more compounds that target RAS pathways wherein the malignancy is characterized by the presence of a mutant allele of IDH1 or IDH2 respectively, and a mutant allele of NRAS (page 1, [0002]).  Also, Wu et al. disclose their compounds or IDH1 inhibitors can be administered by routes which includes oral and parenteral and can also be administered in the range of between about 5 mg/day and about 2,000 mg/day and that the dosage or dose can include about 75 mg/day, about 150 mg/day and about 300 mg/day (see pages 20-21, [0210]-[0213]).  Furthermore, Wu et al. disclose that the compounds can be delivered as a single dose such as, e.g., a single bolus injection, or oral tablets or pills; or over time such as, e.g., continuous infusion over time or divided bolus doses over time (see page 21, [0213]).
This means or implies that the compounds can be administered at twice daily (i.e.; two divided doses) at 75 mg each time for a total of 150 mg (i.e.; 75 mg x 2) BID.
Norsworthy et al. disclose the treatment of adults with relapsed or refractory acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation which can be detected by an FDA-approved test (see abstract). Furthermore, Norsworthy et al. disclose in the treatment of patients with advanced hematologic malignancies harboring an IDH1 mutation with FDA approved ivosidenib (a small molecule inhibitor of isocitrate dehydrogenase (IDH)1) a trial that includes a dose-escalation phase utilizing a standard 3 + 3 design can be used to determine the MTD (maximum tolerated dose) and/or recommended phase II dose (RP2D) followed by expansion arms to further evaluate safety, tolerability, and clinical activity of ivosidenib in different patient populations (see page 3206, left col., last paragraph to right col., 1st paragraph; see also abstract). Also, Norsworthy et al. disclose that the pivotal portion of the trial consisted of adults with R/R AML with an IDH1 mutation as identified by a local or central diagnostic test and confirmed retrospectively using the Abbott RealTime IDH1 Assay, which identifies the IDH1 mutations R132C, R132G, R132H, R132L, and R132S (see page 3206, right col., 1st paragraph). In addition, Norsworthy et al. disclose administering Ivosidenib (an IDH1 inhibitor) at a dose of 500 mg orally once daily until disease progression, development of unacceptable toxicity, or HSCT (hematopoietic stem cell transplantation) (see page 5206, right col., 3rd paragraph).
Pollyea et al. disclose that acute myeloid leukemia can be treated in a patient until disease progression or unacceptable toxicity (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al.
to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib. 
One having ordinary skill in the art would have been motivated in view of Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib. 
It should be noted that it is obvious to treat the said patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation comprising administering the compound 1 as a single agent without food, especially since Ashwell et al. do not disclose the administration of food or that food should be administered. 

Claims 24-32, 36, 37, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. as applied to claims 21 and 34 above, and further in view of Stirewalt et al. (BLOOD, 1 JUNE 2001, VOLUME 97, NUMBER 11, 3589-3595).
The difference between Applicant’s claimed method and the method taught by Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. is that Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. do not disclose the patient is diagnosed with a concurrent mutation TP53.
Stirewalt et al. disclose that TP53, FLT3 and RAS mutations can occur in patients with acute myeloid leukemia (AML) (see abstract). Furthermore, Stirewalt et al. disclose relapsed acute myeloid leukemia (AML) patients with at least one mutation in either TP53, FLT3 or RAS (see page 3594, left col., 3rd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and Stirewalt et al., to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., and also wherein the patient is diagnosed with a concurrent mutation such as TP53,  FLT3 and/or RAS as taught by Stirewalt et al., comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib, and Stirewalt et al. disclose that TP53, FLT3 and RAS mutations can occur in patients with acute myeloid leukemia (AML). 
One having ordinary skill in the art would have been motivated in view of Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and Stirewalt et al., to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., and also wherein the patient is diagnosed with a concurrent mutation such as TP53,  FLT3 and/or RAS as taught by Stirewalt et al., comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib, and Stirewalt et al. disclose that TP53, FLT3 and RAS mutations can occur in patients with acute myeloid leukemia (AML). 
It should be noted that it is obvious to treat the said patient with relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation comprising administering the compound 1 as a single agent without food, especially since Ashwell et al. do not disclose the administration of food or that food should be administered. 

Claims 33, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. as applied to claims 21 and 34 above, and further in view of EU Clinical Trials Register; February 07, 2018. 
The difference between Applicant’s claimed method and the method taught by Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. is that Ashwell et al., Wu et al., Norsworthy et al. and Pollyea et al. do not disclose the patient meets the recited criteria. 
EU Clinical Trials Register discloses the study of FT 2102 as a Single Agent and in Combination with Azacitidine or Cytarabinein Patients with Acute Myeloid Leukemia or Myelodysplastic Syndrome with an IDH1 Mutation (see page 1 of 7). Furthermore, EU Clinical Trials Register discloses that the patient treated can have the same criteria as recited in the claim claims (see page 4 of 7).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and EU Clinical Trials Register, to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al. and with the criteria disclosed by EU Clinical Trials Register and claimed by Applicant, comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib. 
One having ordinary skill in the art would have been motivated in view of Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and EU Clinical Trials Register, to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al. and with the criteria disclosed by EU Clinical Trials Register and claimed by Applicant, comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib. 

Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and Stirewalt et al. as applied to claim 39 above, and further in view of EU Clinical Trials Register; February 07, 2018. 
The difference between Applicant’s claimed method and the method taught by Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and Stirewalt et al. is that Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al. and Stirewalt et al. do not the patient meets the recited criteria.
EU Clinical Trials Register discloses the study of FT 2102 as a Single Agent and in Combination with Azacitidine or Cytarabinein Patients with Acute Myeloid Leukemia or Myelodysplastic Syndrome with an IDH1 Mutation (see page 1 of 7). Furthermore, EU Clinical Trials Register discloses that the patient treated can have the same criteria as recited in the claim claims (see page 4 of 7).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al., Stirewalt et al. and EU Clinical Trials Register, to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., and also wherein the patient is diagnosed with a concurrent mutation such as TP53,  FLT3 and/or RAS as taught by Stirewalt et al., and with the criteria disclosed by EU Clinical Trials Register and claimed by Applicant, comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib, and Stirewalt et al. disclose that TP53, FLT3 and RAS mutations can occur in patients with acute myeloid leukemia (AML). 
One having ordinary skill in the art would have been motivated view of Ashwell et al., Wu et al., Norsworthy et al., Pollyea et al., Stirewalt et al. and EU Clinical Trials Register, to treat an adult patient with acute myeloid leukemia such as relapsed or refractory acute myeloid leukemia having a susceptible IDH1 mutation as detected by an FDA-approved test as disclosed by Norsworthy et al., and also wherein the patient is diagnosed with a concurrent mutation such as TP53,  FLT3 and/or RAS as taught by Stirewalt et al., and with the criteria disclosed by EU Clinical Trials Register and claimed by Applicant, comprising administering to the patient 150 mg of Compound 1 (a mutant IDH1 inhibitor) of the given formula twice daily as taught or suggested by Wu et al. as a single agent, and until disease progression or unacceptable toxicity as disclosed by Norsworthy et al. and Pollyea et al., especially since Ashwell et al. disclose that their compounds or mutant isocitrate dehydrogenase (mt-IDH) inhibitors can treat cancers including acute myeloid leukemia characterized by an IDH1 mutation such as R132G, R132S and R132L, and Norsworthy et al. disclose refractory or relapsed acute myeloid leukemia (R/R AML) with susceptible IDH1 mutation and that it can be treated with mutant IDH1 inhibitor, ivosidenib, and Stirewalt et al. disclose that TP53, FLT3 and RAS mutations can occur in patients with acute myeloid leukemia (AML). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623